r              7
                                                   .                                          09/07/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 06-0544


                                        PR 06-0544
                                                                                  SEP 0 7 2021
                                                                               Bowen Greenw(..c.o
                                                                             Clerk of Suprerr, Crc_nit,
                                                                                StAte
IN RE PETITION OF RUSSELL BARNES FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
BAR OF MONTANA


       Russell Barnes has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Russell Barnes was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Barnes has provided a letter from the State Bar certifying that Barnes has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Barnes is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Russell Barnes for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Barnes shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this          day of September, 2021.
    Justices




2